Citation Nr: 0102988	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1997, for a grant of an evaluation of 100 percent for 
residuals of a basilar skull fracture with tinnitus, vertigo, 
and organic mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The statute and regulations pertaining to effective dates 
provide that, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

In addition, a report of VA examination or hospitalization 
which relates to a disability which may establish entitlement 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157 (2000).

In the veteran's case, a rating decision in December 1971 
granted service connection for residuals of a basilar skull 
fracture, left side, with tinnitus and vertigo, and assigned 
a disability evaluation of 10 percent, effective June 24, 
1970.  (A prior rating decision in December 1970 had denied 
entitlement to service connection for chronic emotional 
instability reaction, claimed as a residual of a skull 
fracture.)  On December 5, 1997, the RO received a statement 
from the veteran in which he asserted a claim of entitlement 
to an increased evaluation for residuals of a skull fracture 
and contended that he had a mental disorder which was a 
residual of the service connected skull fracture.  A rating 
decision in October 1998 granted an evaluation of 100 percent 
for the veteran's disability, which was recharacterized as 
residuals of a basilar skull fracture with tinnitus, vertigo, 
and organic mental disorder, effective December 5, 1997.

December 5, 1997, the date determined by the RO to be the 
date of claim for an increased evaluation, was the date on 
which the RO received from the veteran VA Form 21-4138, 
Statement in Support of Claim, in which the veteran stated 
that he was seeking an evaluation of 100 percent for his 
service connected disabilities.  Along with his statement 
received on December 5, 1997, the veteran submitted a 
"Summary of Illness" by a VA psychologist and a VA 
psychiatrist. 

Under 38 C.F.R. § 3.400, there is a question as to when 
entitlement to an evaluation of 100 percent arose, and under 
38 C.F.R. § 3.400(o)(2), there is a question as to whether it 
was factually ascertainable during the year prior to the date 
of claim that the veteran was entitled to an evaluation of 
100 percent.  Then, as now, 38 C.F.R. § 4.130, Diagnostic 
Code 9327, pertaining to other organic mental disorder, 
including personality change due to a general medical 
condition, provided that an evaluation of 100 percent was 
warranted for total social and occupational impairment.  

The summary of the veteran's illness prepared by a VA 
psychologist and approved by a VA psychiatrist.  That summary 
reported diagnoses of: mood disorder due to severe 
craniocerebral trauma with basilar skull fracture; post-
traumatic personality disorder secondary to severe 
craniocerebral trauma with basilar skull fracture; and 
cognitive impairment secondary to head trauma.  The 
psychologist and psychiatrist found that the veteran was 
unable to work in any kind of competitive employment by 
reason of the diagnosed disorders.  The summary of illness 
was dated October 27, 1997.  The summary stated that the 
veteran was first seen at the mental health clinic of the VA 
Medical Center, Louisville, Kentucky, on February 27, 1997.  
That statement, the Board finds, raises a question as the 
which date, under 38 C.F.R. §§ 3.157 and 3.400, was the date 
of claim for an increased rating.  It is necessary, after a 
review of all relevant facts and circumstances, to determine 
the date of claim before determining the effective date of 
the 100 percent evaluation.  Therefore, this case will be 
remanded to the RO to obtain the records of the veteran's 
treatment at the VA mental health clinic in Louisville.   

On another matter, the Board notes that, in a statement 
received in July 1999, the veteran claimed that a rating 
decision of December 8, 1970, which denied his claim of 
entitlement to service connection for a mental disorder, 
claimed as a residual of a skull fracture, involved clear and 
unmistakable error (CUE).  A rating decision in September 
1999 found that the rating decision of December 8, 1970, did 
not involve CUE.  In a letter received by the RO later in 
September 1999, the veteran disagreed with that 
determination.  The Board finds that the veteran's letter of 
September 1999 constituted a notice of disagreement with the 
rating action earlier that month and initiated an appeal to 
the Board on that issue.  See 38 C.F.R. § 20.200, 20.201 
(2000).  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
that issue.  38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has held that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1. The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
found that a rating decision of December 
8, 1970, did not involve CUE.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.

2. The RO should obtain copies of all 
records of treatment of the veteran at 
the mental health clinic of the VA 
Medical Center, Louisville, Kentucky, and 
associate those records with the other 
evidence in the claims file.    

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for an 
earlier effective date may now be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order. The purposes of this 
remand are to afford the veteran due process of law and to 
comply with the holding of the Court in Manlincon v. West, 
12, Vet.App. 238 (1999). By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



